Case 4:18-cv-00615-ALM Document 438 Filed 12/27/19 Page 1 of 11 PageID #: 21092



                        IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

 BARBARA MEIER, MADISON HOUGH,     §
 JASON HOUGH, GOVINDA HOUGH,       §
 TIFFANY YOUNG, SANDRA STOKES,     §
 YOLANDA McPHERSON, TROY HARVEY,   §
 BILL CROWELL, DIANE CREEL,        §
 LYNN CREEL, and JALISA GREEN,     §
                                   §
       Plaintiffs,                 §
                                   §
 v.                                §                          Civil Action No.: 4:18-cv-00615-alm
                                   §
 UHS OF DELAWARE, INC.;            §
 UNIVERSAL HEALTH SERVICES, INC.;  §
 MAYHILL BEHAVIORAL HEALTH, LLC;   §
 SABAHAT FAHEEM;                   §
 KENNETH CHAD ELLIS;               §
 MILLWOOD HOSPITAL, LP;            §
 SEJAL MEHTA; GARY MALONE;         §
 BEHAVIORAL HEALTH MANAGEMENT,     §
 LLC d/b/a BEHAVIORAL HOSPITAL OF  §
 BELLAIRE; JAMAL RAFIQUE;          §
 HICKORY TRAIL HOSPITAL, LP;       §
 UNIVERSAL PHYSICIANS, P.A.;       §
 DR. SAYS LLC; MD RELIANCE, INC.;  §
 OFFICEWINSOME, LLC; YU-PO JESSE   §
 CHANG; QUINGGUO TAO; TIMOTHY TOM; §
 HARMANPREET BUTTAR; YUNG HUSAN §
 YAO; BEHAVIORAL HEALTH            §
 CONNECTIONS, INC.; WENDELL QUINN; §
 and JAN ARNETT,                   §
                                   §
       Defendants.                 §

  DEFENDANTS’ REPLY IN SUPPORT OF JOINT MOTION TO STRIKE PLAINTIFFS’
                PHYSICIAN EXPERT, MARK BLOTCKY, M.D.




 DEFENDANTS’ REPLY IN SUPPORT OF JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                       Page 1
 2500020/510369
Case 4:18-cv-00615-ALM Document 438 Filed 12/27/19 Page 2 of 11 PageID #: 21093



        COME NOW, Defendants Universal Health Services, Inc., UHS of Delaware, Inc., Behavioral

 Health Connections, Inc., Jan Arnett, and Wendell Quinn (collectively, the “UHS Defendants”);

 Defendants Mayhill Behavioral Health, LLC, Millwood Hospital LP, Hickory Trail Hospital, LP, and

 Behavioral Health Management, LLC d/b/a Behavioral Hospital of Bellaire (collectively, the

 “Hospital Defendants”); Defendants Universal Physicians, P.A., Dr. Says, LLC, MD Reliance, Inc.,

 Officewinsome, LLC, and Yu-po Jesse Chang (collectively, the “Chang Defendants”); Defendant

 Qingguo Tao; Defendant Harmanpreet Buttar; Defendant Yung Husan Yao; Defendant Jamal

 Rafique; Defendant Sejal Mehta; Defendant Gary Malone; and Defendant Timothy Tom (all

 collectively, “Defendants”), by and through undersigned counsel, file this Reply in Support fo their

 Motion to Strike the Testimony and Report of Plaintiffs’ Expert Physician Mark Blotcky, M.D.

                                ARGUMENTS AND AUTHORITIES

        Initial expert disclosures under Fed. R. Civ. P. 26(a)(2)(B) are expected to be “full and

 complete.” In re Complaint of C.F. Bean L.L.C., 841 F.3d 365, 371 (5th Cir. 2016). The Rule “does

 not allow parties to cure deficient expert reports by supplementing them with later deposition

 testimony,” Robinson v. Nationwide Mut. Fire Ins. Co., No. 4:11-CV-103-M-V, 2012 WL 5866302,

 at *1 (N.D. Miss. Nov. 19, 2012) (emphasis added). Fed. R. Evid. 702 provides that a witness

 qualified as an expert may testify in the form of an opinion if (1) the testimony is based upon

 sufficient facts or data, (2) the testimony is the product of reliable principles and methods, and (3)

 the witness has applied the principles and methods reliably to the facts of the case.’” Guy v. Crown

 Equip. Corp., 394 F.3d 320, 325 (5th Cir. 2004).

 1.     Plaintiffs' Disclosures Are Not in Compliance with Fed. R. Civ. P. 26(a)(2).

        As discussed in Defendants’ Joint Motion to Strike Plaintiffs’ Physician Expert, Mark

 DEFENDANTS’ REPLY IN SUPPORT OF JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                            Page 2
 2500020/510369
Case 4:18-cv-00615-ALM Document 438 Filed 12/27/19 Page 3 of 11 PageID #: 21094



 Blotcky, MD (Dkt. No. 388), Blotcky’s report is incomplete. As an example, he did not perform an

 interview of Plaintiffs Green and Young, and he provided no diagnosis or treatment recommendations

 for either of them. See Dkt. No. 375-2. Blotcky’s report is conclusory, fails to take into account

 relevant evidence, and fails to establish a causal link between Defendants’ conduct and Plaintiffs’

 complained-of injuries. The Fifth Circuit has recognized that it is not enough for an expert simply

 to opine that the defendant’s negligence caused the plaintiff’s injury. See Ellis v. United States, 673

 F.3d 367, 373 (5th Cir. 2012). The expert also must, to a reasonable degree of medical probability,

 explain how and why the negligence caused the injury. Id. Dr. Blotcky’s one-sentence causation

 opinion (e.g., “These actions caused harm” to Plaintiffs) is merely a conclusory statement devoid of

 any link to any Defendant, and cannot be used as probative evidence. See id; see also Dkt. No. 375-2

 at 25 (Green: “The result of this for her has been being a little mistrustful of people”). His speculation

 on causation, while possibly better informed than a layman, more closely resembles the latter.

         As discussed in Dkt. No. 388 and incorporated herein, balancing of the Geiserman factors

 weighs in favor of excluding Dr. Blotcky’s report and testimony. Plaintiffs’ failure to comply with

 Rule 26(a)(2) was neither substantially justified nor harmless and, as a result, the Court should strike

 Blotcky’s testimony and report.

 2.      Plaintiffs’ Disclosures Also Fail to Comply with Fed. R. Evid. 702 and Daubert.

         A party offering an expert's testimony has the burden to prove by a preponderance of the

 evidence their expert is qualified, his testimony is relevant, and his testimony is reliable. See Daubert

 v. Merrell Dow Pharm., Inc., 509 U.S. 579, 590-91 (1993). First, Dr. Blotcky’s opinions are not

 reliable as they are not based on sufficient facts or data. Dr. Blotcky bases his “forensic psychiatric

 evaluation” on Plaintiffs’ TAC and admission records; he did not rely on any collateral sources in

 DEFENDANTS’ REPLY IN SUPPORT OF JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                               Page 3
 2500020/510369
Case 4:18-cv-00615-ALM Document 438 Filed 12/27/19 Page 4 of 11 PageID #: 21095



 formulating his “diagnoses,” nor in his plan of treatment for each Plaintiff.1 Dr. Blotcky failed to

 request and review any Plaintiffs’ medical or psychological records from a third-party source,2

 despite mentioning in his report that many Plaintiffs have a history of psychiatric illness predating

 their admissions to Defendant Hospitals and alluding to several Plaintiffs undergoing therapy after

 being discharged. See Dkt. No. 375-2. Dr. Blotcky relied on those acknowledgments by Plaintiffs as

 dispositive of Defendants’ mistreatment; indeed, he relied on Plaintiffs’ subsequent treatment as

 evidence of causation. See id.

         Even if Dr. Blotcky’s report and testimony are deemed relevant, his report still does not pass

 the Daubert test because, as discussed, it lacks reliability. Blotcky inappropriately links Plaintiffs'

 mental health diagnoses with previous inpatient admissions based only on mental health evaluations

 performed years after those admissions, and without reviewing relevant data including past or recent

 medical and psychological records for those patients. See, e.g., Dkt. No. 375-2 at 17 (based on an

 evaluation performed on November 19, 2019, concluding that Plaintiff Diane Creel has "PTSD

 secondary to her treatment in the inpatient facility" in August 2017 and that "[t]he stay at BHB was

 a substantial factor in causing her damage to her ability to work in her husband's business and this

 would not have occurred without her stay at BHB").

         Dr. Blotcky is unqualified to opine about most of the issues in this case, and exceeds the scope


         1

 In her deposition, Sandra Stokes stated she had numerous medical records in her possession, which she
 provided to her lawyers over one year ago. Plaintiffs’ counsel subsequently admitted to having these records,
 but had not produced them to Defendants with initial disclosures. One imagines this was the same for other
 Plaintiffs. Thus, medical records from collateral sources were available for Dr. Blotcky’s review, but were
 not provided to him such that he could rely upon them in forming his opinions.
         2

  “Sources of information like old clinical records, if available or family members or other informants, need
 to be mentioned [in the expert report].” https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3890920/
 DEFENDANTS’ REPLY IN SUPPORT OF JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                                   Page 4
 2500020/510369
Case 4:18-cv-00615-ALM Document 438 Filed 12/27/19 Page 5 of 11 PageID #: 21096



 of his knowledge, training, education, and experience by inappropriately providing causation

 opinions on issues such as the need for a “financial evaluation study” (Dkt. No. 375-2 at 51), "forgery

 of documents and fabrication of records" (id. at 53), compensation paid by a treatment facility to its

 employees and agents (id. at 56), an entity's allegedly improper qualification as a mental health

 referral service (id.), improper representations allegedly made by Defendant Universal Health

 Services (id.), and alleged solicitation of referrals (id. at 56-57), and certain actions violated

 provisions of the Texas Health & Safety Code (id. at 53-57, opinions 21, 23, 29, 31, 32, 35-41,

 43-45). It would be improper to “invite the jury to rely on expert opinion consisting of conclusions

 based partly on generally inadmissible [] evidence.” Sandifer v. Hoyt Archery, Inc., 907 F. 3d 802,

 809 (5th Cir. 2018) (citation omitted).

                                  CONCLUSION AND PRAYER

        Defendants respectfully request that this Court grant this Motion in its entirety and, for the

 reasons discussed herein, strike Dr. Mark Blotcky’s testimony and report. Defendants also

 request that this Court grant all other and further relief to which they may be justly entitled.




 DEFENDANTS’ REPLY IN SUPPORT OF JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                               Page 5
 2500020/510369
Case 4:18-cv-00615-ALM Document 438 Filed 12/27/19 Page 6 of 11 PageID #: 21097




 Dated: December 27, 2019                      Respectfully submitted,

                                               /s/ Russell W. Schell
                                               Russell W. Schell
                                               Texas Bar No.17736800
                                               rschell@schellcooley.com
                                               Timothy D. Ryan
                                               Texas Bar No. 17483600
                                               tryan@schellcoo1ey.com
                                               Kristin G. Mijares
                                               Texas Bar No. 24103879
                                               kmijares@schellcooley.com
                                               Schell Cooley Ryan Campbell LLP
                                               5057 Keller Springs Road, Suite 425
                                               Addison, Texas 75001
                                               Tel: 214-665-2000
                                               Fax: 214-754-0060

                                               ATTORNEYS FOR THE HOSPITAL
                                               DEFENDANTS




 DEFENDANTS’ REPLY IN SUPPORT OF JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                Page 6
 2500020/510369
Case 4:18-cv-00615-ALM Document 438 Filed 12/27/19 Page 7 of 11 PageID #: 21098



                                               /s/ Stacy L. Brainin
                                               Stacy L. Brainin
                                               State Bar No. 02863075
                                               stacy.brainin@haynesboone.com
                                               Anne M. Johnson
                                               State Bar No. 00794271
                                               anne.johnson@haynesboone.com
                                               George W. Morrison
                                               State Bar No. 24007710
                                               bill.morrison@haynesboone.com
                                               Neil Issar
                                               State Bar No. 24102704
                                               neil.issar@haynesboone.com
                                               Haynes and Boone, LLP
                                               2323 Victory Avenue, Suite 700
                                               Dallas, Texas 75219
                                               Tel: 214-651-5000
                                               Fax: 214-651-5940

                                               ATTORNEYS FOR THE UHS DEFENDANTS

                                               /s/ Eric W. Hines
                                               Eric W. Hines
                                               Texas State Bar No. 24010107
                                               eric.hines@cooperscully.com
                                               R. Brent Cooper
                                               Texas State Bar No. 04783250
                                               brent.cooper@cooperscully.com
                                               Chad M. Nelson
                                               Texas State Bar No. 24102930
                                               chad.nelson@cooperscully.com
                                               Cooper & Scully PC
                                               900 Jackson Street, Suite 100
                                               Dallas, Texas 75202
                                               Tel: 214-712-9500
                                               Fax: 214-712-9540

                                               ATTORNEYS FOR THE CHANG
                                               DEFENDANTS



                                               /s/ Edward P. Quillin
                                               Edward P. Quillin
 DEFENDANTS’ REPLY IN SUPPORT OF JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                           Page 7
 2500020/510369
Case 4:18-cv-00615-ALM Document 438 Filed 12/27/19 Page 8 of 11 PageID #: 21099



                                               State Bar No. 16431790
                                               equillin@equillinlaw.com
                                               T.B. ‘Nick’ Nicholas, Jr.
                                               State Bar No. 14991700
                                               nnicholas@equillinlaw.com
                                               Quillin Law Firm, P.C.
                                               4101 McEwen Road, Suite 540
                                               Dallas, Texas 75244
                                               Tel: 972-386-6664
                                               Fax: 972-386-6680

                                               ATTORNEYS FOR DEFENDANT
                                               JAMAL RAFIQUE

                                               /s/ Russell G. Thornton
                                               Russell G. Thornton
                                               Texas State Bar No. 19982850
                                               rthornton@trtblaw.com
                                               Thiebaud Remington Thornton Bailey LLP
                                               1445 Ross Avenue, Suite 2500
                                               Dallas, Texas 75202
                                               Tel: 214-954-2200
                                               Fax: 214-754-0999

                                               ATTORNEYS FOR DEFENDANT
                                               SEJAL MEHTA

                                               /s/ Dana Morgan
                                               Dana Morgan
                                               Texas State Bar No. 24007705
                                               danamorgan@steedlawfirm.com
                                               The Steed Law Firm
                                               250 East Evergreen Street
                                               Sherman, TX 75090
                                               Tel: 903-813-3900
                                               Fax: 903-813-3909




                                               /s/ Jordan Lee Fontenot
                                               Jordan Lee Fontenot
                                               Texas State Bar No. 24098956
                                               jordanfontenot@steedlawfirm.com
 DEFENDANTS’ REPLY IN SUPPORT OF JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                   Page 8
 2500020/510369
Case 4:18-cv-00615-ALM Document 438 Filed 12/27/19 Page 9 of 11 PageID #: 21100



                                               The Steed Law Firm
                                               1010 W. Ralph Hall Parkway, Suite 200
                                               Rockwall, TX 75032
                                               Tel: 469-698-4235

                                               ATTORNEYS FOR DEFENDANTS
                                               QUINGGUO TAO, HARMANPREET BUTTAR,
                                               AND TIMOTHY TOM

                                               /s/ D. Bowen Berry
                                               D. Bowen Berry
                                               Texas State Bar No. 02233280
                                               bberry@settlepou.com
                                               The Berry Firm PLLC
                                               1412 Main Street, Suite 2300
                                               Dallas, Texas 75202
                                               Tel: 214-520-3300
                                               Fax: 214-526-4145

                                               /s/ Gary D. Lykins
                                               Gary D. Lykins
                                               Texas State Bar No. 12715600
                                               glykins@settlepou.com
                                               SettlePou
                                               3333 Lee Parkway, Eighth Floor
                                               Dallas, Texas 75219
                                               Tel: 214-520-3300
                                               Fax: 214-526-4145

                                               ATTORNEYS FOR DEFENDANT
                                               GARY MALONE




 DEFENDANTS’ REPLY IN SUPPORT OF JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                  Page 9
 2500020/510369
Case 4:18-cv-00615-ALM Document 438 Filed 12/27/19 Page 10 of 11 PageID #: 21101



                               CERTIFICATE OF CONFERENCE

        In compliance with the meet and confer requirement in Local Rule CV-7(h), I hereby certify

 that counsel for the Hospital Defendants, on behalf of all Defendants, conferred with Plaintiffs’

 counsel, John Burkhead, regarding the relief requested by Defendants in the foregoing motion. The

 parties were unable to reach an agreement. As such, Mr. Burkhead stated that Plaintiffs are opposed

 to the relief requested by Defendants’ foregoing motion.

                                               /s/ Russ W. Schell
                                               Russell W. Schell




 DEFENDANTS’ REPLY IN SUPPORT OF JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                        Page 10
 2500020/510369
Case 4:18-cv-00615-ALM Document 438 Filed 12/27/19 Page 11 of 11 PageID #: 21102



                                  CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing document was served on

 Plaintiffs’ counsel of record via the ECF System on this 27th day of December, 2019.

                                                      /s/ Russ W. Schell
                                                      Russell W. Schell




 DEFENDANTS’ REPLY IN SUPPORT OF JOINT MOTION TO STRIKE PLAINTIFFS’
 PHYSICIAN EXPERT, MARK BLOTCKY, M.D.                                                   Page 11
 2500020/510369
